Citation Nr: 0611227	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-32 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a headache disorder, 
variously claimed as migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The case was certified to the Board in 
September 2004 and the Board issued a decision in November 
2004.  In May 2005, the Board vacated the November 2004 Board 
decision in order to allow the veteran an opportunity for a 
hearing.  The veteran testified via videoconference at a 
Board hearing in December 2005, a transcript of which is of 
record.  Following such hearing, additional documentary 
evidence was received into the record, with a written waiver 
for its initial review by the RO.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
headache disorder is related to the veteran's period of 
active military service.


CONCLUSION OF LAW

A headache disorder, variously claimed as migraine headaches, 
was not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 4100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The February 2002 and February 2004 VA 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board also notes that the February 2004 letter 
explicitly notified the veteran to submit any pertinent 
evidence in his possession.  Thus, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that a VCAA 
notice letter must be provided to a claimant before the 
initial unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  In the 
present case, VCAA notice was provided in February 2002 and 
the initial rating decision was issued in June 2002.  Thus, 
the VCAA notice was timely.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement to 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for the claimed disability.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Additionally, as the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a headache disorder, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA.  The record includes service medical records, private 
medical records, and VA medical records.  The Board notes 
that the veteran has not been examined in connection with his 
headaches claim and none is found to be warranted in this 
instance.  However, the record does include service medical 
records which affirmatively show that no headaches were noted 
by medical personnel during service and his separation 
examination was negative for complaints or diagnosis of 
headaches.  Post-service medical records show no complaints 
of headaches until 1998, more than 30 years after discharge 
from active duty service.  Under the circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Even assuming that he has a current headache 
disability, with a complete lack of persuasive evidence of 
inservice symptoms and a lack of evidence of a continuity of 
symptoms for many years after service, any etiology opinions 
would be purely speculative.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

The veteran's service medical records (SMRs) reflect that, on 
a report of medical history completed in May 1964, prior to 
induction into service, the veteran checked "yes" as to 
having had eye trouble, and checked "no" as to ever having 
frequent or severe headache or having worn glasses.  When he 
was examined at that time, a neurologic abnormality was not 
reported.  His uncorrected visual acuity was 20/70 in the 
right eye and 20/50 in the left eye, and the examiner noted 
defective vision.  The veteran was found qualified for active 
military service.

Subsequent SMRs include a May 1964 ophthalmologic 
consultation report which indicates the veteran had myopic 
astigmatism, and glasses were prescribed.  Clinical records 
indicate that the veteran was seen in April 1965, when he was 
treated for conjunctivitis, and in August 1965, when 
sunglasses were ordered.  The clinical records are not 
indicative of any complaints of, or treatment for, headache.  
On a report of medical history completed in April 1966 when 
he was examined for separation from service, the veteran 
checked "yes" to having eye trouble, and to having worn 
glasses, and checked "no" to having frequent or severe 
headaches.  When he was examined that day, a neurologic 
abnormality was not noted, his uncorrected visual acuity was 
20/70 in each eye, and the examiner noted that the visual 
defect was corrected.

The veteran's Report of Transfer or Discharge, Department of 
Defense Form 214, indicates that his military occupational 
specialty (MOS) in service was as a chemical operator helper.

Post-service, VA and non-VA medical records, dated from 1991 
to 2005, have been associated with the claims file.  The 
private records indicate that, when seen in March 1998, the 
veteran complained of headaches thought to be sinus-related.  
When he was seen in September 1999, the record entry reflects 
tension headaches; marital stress was also noted at that 
time.  In November 1999, he complained of gradually worsening 
headaches over the previous month, and was advised to reduce 
stress.  A May 2003 private medical report of a computed 
tomography (CT) scan of the veteran's brain was unremarkable.  
More current private and VA medical records reveal continuing 
complaints of migraine headaches.  Additionally, by way of a 
statement dated in December 2005, the veteran's spouse stated 
that the veteran has been experiencing headaches since 1986.

In his May 2003 notice of disagreement and November 2003 
substantive appeal, the veteran maintained that he had 
migraine headaches due to his work in service when he dealt 
with chemical agents and tested chemical and biological 
agents.  He argued that he was provided with inadequate 
equipment that failed to protect him against the chemical or 
biological agents being tested at the time.

Under 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by active military service.  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and certain organic 
disorders of the nervous system become manifest to a degree 
of at least 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet.App. 309, 314 (1993).  The fact that a condition occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet.App. at 144; Chelte v. Brown, 10 Vet.App. 
268, 271 (1997).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet.App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  

The veteran has contended that service connection should be 
granted for a headache disorder, variously identified as 
migraine headaches.  Although the evidence shows that the 
veteran currently has been diagnosed as having headaches, 
variously identified as tension headaches, no competent 
medical evidence has been submitted or identified to show 
that this disability is related to service or any incident 
thereof.  Additionally, there is absolutely no evidence of 
any complaints or diagnosis of headache during active duty 
service.  In fact, the record reflects that his neurologic 
system was normal on separation from service, and the first 
post-service medical evidence of record of headaches is from 
1998, more than thirty years after the veteran's separation 
from service.  Moreover, the private medical records dated 
during 1999 indicate that treating physicians variously 
attributed the veteran's headaches to possible sinus problems 
(in March 1998) and to marital discord (in September 1999).  
In short, no medical opinion or other medical evidence 
relating the veteran's headache disorder to service or any 
incident of service has been presented.

The Board notes the veteran's assertions to the effect that 
his MOS in service as a chemical operator helper caused him 
to be exposed to chemical and biological agents which caused 
his current headaches.  While the appellant is certainly 
capable of providing probative evidence of any symptomatology 
that he has experienced, a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. at 494.  Here, the appellant has not submitted any 
medical opinion or other medical evidence that supports his 
claim, nor has he identified any such evidence which the 
Board might seek to obtain.  Moreover, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the appellant has a headache 
disorder, variously claimed as migraine headaches, related to 
his service or any incident thereof as there is no evidence 
of headaches during active duty service and no medical 
evidence of any headaches for more than 30 years after 
discharge from active duty service.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b).  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet.App. 60, 69-70 (1993).  Based upon the evidence 
of record, service connection for a headache disorder, 
variously claimed as migraine headaches, must be denied.


ORDER

Service connection for a headache disorder, variously claimed 
as migraine headaches, is denied.



____________________________________________
BRIAN J. MILMOE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


